WESTENHAVER, D. J.
Epitomized Opinion
The motion of plaintiff House to remand this cause to the state court is denied on authority of Robbins v. --. 245 Fed. (D. C.) 435 and Vearial v. --, 197 Fed. (D. C.) 577 and Gatehouse, 274 Fed. (D. C.) 370. The instant case is in no wise distinguished from the above cited cases. The motion to remand is in effect a request that this court, overrule the decision of the Circuit Court of Appeals, in the Robbins case, and the Supreme Court in French v. Construction Co., 76 OS. 509.